983 So.2d 919 (2008)
Harry LEE, Sheriff of the Parish of Jefferson and Jefferson Law Enforcement District
v.
PROFESSIONAL CONSTRUCTION SERVICES, INC., Swager Communications, Chi S. Lee, Beta Testing & Inspection, LLC, CAN USA, Inc. and KLL Consultants, Inc. d/b/a Krebs, Lasalle, Lemieux Consultants, Inc.
No. 2008-C-0782.
Supreme Court of Louisiana.
June 6, 2008.
In re Lee, Harry Sheriff et al.; Jefferson Law Enforcement District;  Plaintiffs); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. H, No. 635-664; to the Court of Appeal, Fifth Circuit, No. 07-CA-865.
Denied.